342 F.2d 47
Francisco T. GONZALES, Appellant,v.UNITED STATES of America, Appellee.
No. 21804.
United States Court of Appeals Fifth Circuit.
March 15, 1965.

Appeal from the United States District Court for the Western District of Texas; R. E. Thomason, Judge.
Francisco T. Gonzales, for appellant.
Fred J. Morton, Asst. U. S. Atty., El Paso, Tex., Ernest Morgan, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, and BROWN and FRIENDLY,* Circuit Judges.
PER CURIAM:


1
The judgment is affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation